     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 1 of 42 Page ID #:1



 1 Shawn A. McMillan, Esq. – SBN: 208529
   attyshawn@netscape.net
 2 Stephen D. Daner, Esq. – SBN: 259689
   steve.mcmillanlaw@gmail.com
 3 THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
   4955 Via Lapiz
 4 San Diego, California 92122
   Telephone: (858) 646-0069
 5 Facsimile: (858) 746-5283
 6 Attorneys for Plaintiffs K.W.1 and K.W.2
 7
                            UNITED STATES DISTRICT COURT
 8
                          EASTERN DISTRICT OF CALIFORNIA
 9
   K.W.1, an individual; K.W.2, an            Case No.:
10 individual;
                                              COMPLAINT FOR DAMAGES
11                     Plaintiffs,
                                              Claim 1:    42 U.S.C. §1983 (Failure to
12               vs.                                      Protect)
                                              Claim 2:    Monell-Related Claim
13 COUNTY OF RIVERSIDE, a public                          (Failure to Protect)
   entity; M. SONIA CORREA, an                Claim 3:    Breach of Mandatory
14 individual; DANIELA ELIHU, an                          Duties
   individual; KAILA PAUL, an                 Claim 4:    Negligence
15 individual; JUAN CEVALLOS, an
   individual; KRISTEN PRESTON, an
16 individual; and DOES 1 through 20,         JURY TRIAL DEMANDED
   inclusive,
17
                     Defendants.
18
19
20
21
22 / / /
23
24
25
26
27
28
                                     COMPLAINT FOR DAMAGES
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 2 of 42 Page ID #:2



 1                                      Jurisdiction and Venue
 2 1.      This action is brought pursuant to 42 U.S.C. §1983 to seek redress for Defendants’
 3         actions and/or omissions under color of law. Defendants’ conduct deprived
 4         Plaintiffs of their fundamental constitutional rights secured under the United
 5         States Constitution, including the Fourth and Fourteenth Amendments, and under
 6         federal and state law.
 7 2.      Jurisdiction is conferred by 28 U.S.C. §§1343(a)(3) and 1343(a)(4), which
 8         provides for original jurisdiction in this Court of all suits brought pursuant to 42
 9         U.S.C. §1983. Jurisdiction is also conferred by 28 U.S.C. §1331 because the
10         claims for relief derive from the United States Constitution and the laws of the
11         United States. This Court has supplemental jurisdiction over Plaintiffs’ state laws
12         claims, pursuant to 28 U.S.C. §1367.
13 3.      The acts and omissions complained of herein occurred in the County of Riverside,
14         and it is believed that all living parties currently reside in the County of Riverside.
15         Venue is proper in the District Court for the Eastern District of California.
16 4.      Plaintiffs make the following allegations and claims upon personal belief,
17         investigation of their counsel, and on information and belief.
18                                            The Parties1
19 5.      At all times relevant to this Complaint, Plaintiff K.W.1, was a resident of
20         Riverside County, California. K.W.1 was born in December 2001.
21 6.      At all times relevant to this Complaint, Plaintiff K.W.2, was a resident of
22         Riverside County, California. K.W.2 was born in 2002.
23 7.      Defendant County of Riverside (“County”) is a public entity of which the
24         Department of Public Social Services Children’s Services Division (“DPSS”) is a
25         subdivision.
26
27         1
               Plaintiffs’ initials are being used due to the sensitive nature of the allegations,
28 and because at all relevant times the Plaintiffs were minors.
                                        COMPLAINT FOR DAMAGES
                                                                                                     1
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 3 of 42 Page ID #:3



 1 8.      DPSS Social Worker M. Sonia Correa (“Ms. Correa” or “Correa”) was an
 2         individual residing in the County of Riverside, and an officer, agent, and/or
 3         employee of the County of Riverside and DPSS.
 4 9.      DPSS Supervising Social Worker Daniela Elihu (“Ms. Elihu” or “Elihu”) was an
 5         individual residing in the County of Riverside, and an officer, agent, and/or
 6         employee of the County of Riverside and DPSS.
 7 10.     DPSS Social Worker Kaila Paul (“Ms. Paul” or “Paul”) was an individual residing
 8         in the County of Riverside, and an officer, agent, and/or employee of the County
 9         of Riverside and DPSS.
10 11.     DPSS Social Worker Juan Cevallos (“Mr. Cevallos” or “Cevallos”) was an
11         individual residing in the County of Riverside, and an officer, agent, and/or
12         employee of the County of Riverside and DPSS.
13 12.     DPSS Social Worker Kristen Preston (“Ms. Preston” or “Preston”) was an
14         individual residing in the County of Riverside, and an officer, agent, and/or
15         employee of the County of Riverside and DPSS.
16 13.     Hereinafter, when referred to collectively, the Defendants in paragraphs 8 through
17         12, inclusive, may occasionally be referred to as the SOCIAL WORKER
18         DEFENDANTS.
19 14.     Plaintiffs are ignorant of the true names and capacities of those County of
20         Riverside Defendants sued herein as County Defendant DOES 1 through 20, and
21         for that reason has sued such County of Riverside Defendants under such fictitious
22         names. Plaintiffs will seek leave of Court to amend this Complaint to identify the
23         County Defendant DOES when their identities have been ascertained. Each of the
24         fictitiously named County of Riverside DOE Defendants was in some manner
25         liable and legally responsible for the harms sustained by Plaintiffs in that their
26         conduct caused the damages and injuries set forth herein.
27 15.     Whenever this Complaint makes reference to any act of Defendants, such
28         allegations shall be deemed to mean all named Defendants, or their officers,
                                     COMPLAINT FOR DAMAGES
                                                                                                2
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 4 of 42 Page ID #:4



 1         agents, managers, representatives, employees, heirs, assignees, customers, tenants,
 2         who did or authorized such acts while actively engaged in the operation,
 3         management, direction or control of the affairs of Defendants (or any of them) and
 4         while acting within the course and scope of their duties, except as specifically
 5         alleged to the contrary.
 6 16.     Defendants were the knowing agents and/or alter egos of one another. Defendants
 7         directed, ratified, and/or approved each other’s conduct and that of each other’s
 8         agents or employees. Defendants agreed upon, approved or ratified each other’s
 9         conduct, or otherwise conspired together to commit all of the acts and/or
10         omissions alleged herein.
11                                       COMMON ALLEGATIONS
12         –       In 2007, David Jakubowski is Caught Licking His Friend’s Penis; DPSS
13                 is Notified and Responds
14 17.     In 2007, David Jakubowski2 was living with his mother, Debra Iselhart, and his
15         younger brother, D.B.
16 18.     In August 2007, the County received an Emergency Response Referral alleging
17         that David Jakubowski was engaging in inappropriate sexual behavior with other
18         children in his apartment complex. David Jakubowski was caught licking his
19         friend’s penis.
20 19.     Ms. Iselhart reported David Jakubowski’s sexually inappropriate conduct to his
21         school. David Jakubowski’s school put him on “watch,” and required that he never
22         be left alone with any other children. Likewise, Ms. Iselhart stopped leaving David
23         Jakubowski alone with other children – including his brother, D.B.
24 20.     Social Worker Christine Fowler investigated the allegation, and interviewed Ms.
25         Iselhart. She confirmed to Ms. Foweler that David Jakubowski had been caught
26         licking his friend’s penis.
27
28         2
               David Jakubowski is no longer a minor.
                                         COMPLAINT FOR DAMAGES
                                                                                               3
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 5 of 42 Page ID #:5



 1 21.     Ms. Fowler documented David Jakubowski’s sexually inappropriate conduct in
 2         David Jakubowski’s Juvenile Case Files, the County’s agency records, and the
 3         CWS/CMS database.
 4         –     The County Takes Custody of David Jakubowski
 5 22.     In or around January 2009, D.B. was scalded in the shower. The County removed
 6         David Jakubowski and D.B., and took custody of David Jakubowski and D.B.
 7 23.     The County and Social Worker Cindy Moreau placed David Jakubowskiin Foster
 8         Home No. 1. D.B. was placed with his biological father.
 9 24.     The County and DOES 1-20, did not disclose or tell Foster Home No. 1 that (1)
10         David Jakubowski had a prior history of inappropriate sexual behaviors involving
11         a younger boy, (2) David Jakubowski’s School did not allow him to be left alone
12         with other children, or (3) that Ms. Iselhart did not allow David Jakubowski to be
13         left alone with other children – including D.B.
14         –     Out of the Blue, David Jakubowski Denies That he Sexually Abuses D.B.
15 25.     On January 23, 2009, Social Worker Rebecca Miranda interviewed David
16         Jakubowski at his school. During this interview, Ms. Miranda asked how D.B. got
17         hurt in the shower. Without prompting, David Jakubowski blurted out that he does
18         “nothing sexual” with D.B.
19 26.     Ms. Miranda was concerned by this revelation, and asked why David Jakubowski
20         mentioned it, because it was not related to her question. David Jakubowski
21         appeared very nervous and said that he washes his own private parts, and that D.B.
22         also washes his own private parts. David Jakubowski wanted to change the
23         subject.
24 27.     Ms. Miranda documented her concerns and David Jakubowski’s statements in
25         David Jakubowski’s Juvenile Case Files, the County’s agency records, and the
26         CWS/CMS database.
27 / / /
28
                                    COMPLAINT FOR DAMAGES
                                                                                                4
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 6 of 42 Page ID #:6



 1         –     In April 2009, The County Places David Jakubowski in Foster Home No.
 2               2
 3 28.     In April 2009, the County and Ms. Miranda placed David Jakubowski in Foster
 4         Home No. 2.
 5 29.     The County and DOES 1-20, did not disclose or tell Foster Home No. 2 that (1)
 6         David Jakubowski had a prior history of inappropriate sexual behaviors involving
 7         a younger boy, (2) David Jakubowski’s School did not allow him to be left alone
 8         with other children, or (3) that Ms. Iselhart did not allow David Jakubowski to be
 9         left alone with other children – including his brother D.B.
10         –     David Jakubowski Engages in Aggressive and Negative Behaviors in
11               Foster Home No. 2; His Foster Parents ask the County to Remove David
12               Jakubowski From Their Home
13 30.     Between April 2010 through November 2010, David Jakubowski was physically
14         and verbally acting out towards his foster parents and foster siblings. David
15         Jakubowski engaged in and/or displayed negative behaviors, would lash out at his
16         foster parents and foster siblings, and become aggressive toward his foster
17         siblings. David Jakubowski would fight his foster brother. David Jakubowski
18         displayed uncontrollable anger that built up until he exploded. David
19         Jakubowski’s foster parents struggled everyday to deal with David Jakubowski’s
20         physical and verbal aggressive behaviors. Defendant Correa and DOES 1-20 were
21         expressly notified of David Jakubowski’s aggressive behaviors.
22 31.     Finally, in November 2010, David Jakubowski’s foster parents could no longer
23         handle David Jakubowski’s aggressive behaviors. David Jakubowski’s Foster
24         Home No. 2 decided to – and did – request that the County remove David
25         Jakubowski from their home. The County removed David Jakubowski from Foster
26         Home No. 2 and began looking for a new placement.
27 / / /
28
                                     COMPLAINT FOR DAMAGES
                                                                                                5
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 7 of 42 Page ID #:7



 1         –     In 2010, The County Places David Jakubowski in the Wheeler Home
 2               (Foster Home No. 3) – Without Disclosing His Sexually Inappropriate
 3               Conduct or Other Potentially Dangerous Propensities
 4 32.     In November and/or December 2010, Defendants Correa, Elihu, Paul, and DOES
 5         1-20, knew that David Jakubowski had a history of inappropriate sexual behaviors
 6         and episodes of violent acing out. This information was documented in David
 7         Jakubowski’s Juvenile Case Files, the County’s agency records, and the
 8         CWS/CMS database.
 9 33.     Defendants Correa, Elihu, Paul, and DOES 1-20, had trouble placing David
10         Jakubowski in a new foster home, in part based on his noted behaviors. There
11         were no placements available.
12 34.     Jamie Norman, a social worker with Valley Oaks, Foster Family Agency,
13         recommended that Defendants Correa, Elihu, Paul, and DOES 1-20, look at Ms.
14         Wheeler as a potential placement.
15 35.     Defendants Correa, Elihu, Paul, and DOES 1-20, inquired with Ms. Wheeler. She
16         advised that she was not a licensed or certified foster care provider, but would be
17         willing to consider David Jakubowski’s placement in her home.
18 36.     Ms. Wheeler told Defendants Correa, Elihu, Paul, and DOES 1-20 that her
19         biological and/or adoptive children lived in her home – including, but not limited
20         to, minors males K.W.1, K.W.3, A.W.1, A.W.2, and minor female K.W.2.
21 37.     In or around November 2010, Defendants Correa, Elihu, Paul, and DOES 1-20,
22         placed, and/or participated in the decision to place David Jakubowski in Ms.
23         Wheeler’s home (Foster Home No. 3).
24 38.     But, Defendants Correa, Elihu, Paul, and DOES 1-20, did not disclose or tell Ms.
25         Wheeler that (1) David Jakubowski had a prior history of inappropriate sexual
26         behaviors toward a younger boy, (2) David Jakubowski’s School did not allow
27         David Jakubowski to be left alone with other children, or (3) that Ms. Iselhart did
28         not allow David Jakubowski to be left alone with other children – including David
                                     COMPLAINT FOR DAMAGES
                                                                                                 6
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 8 of 42 Page ID #:8



 1         Jakubowski’s younger brother, D.B.
 2 39.     Defendants Correa, Elihu, Paul, and DOES 1-20 knew that Ms. Wheeler had
 3         several young boys in her home and care. But, Defendants Correa, Elihu, Paul, and
 4         DOES 1-20 never warned Ms. Wheeler against leaving David Jakubowski alone
 5         with younger boys.
 6 40.     Ms. Wheeler was provided with a Statement of Dangerous Propensities, but the
 7         County’s Statement of Dangerous Propensities did not disclose David
 8         Jakubowski’s prior sexually inappropriate conduct or physically aggressive
 9         behaviors, or for that matter any other potentially dangerous behaviors.
10 41.     If Ms. Wheeler had been fully informed about David Jakubowski’s prior history of
11         inappropriate sexual behaviors, and known aggressive tendencies she would not
12         have accepted David Jakubowski’s placement in her home or exposed her children
13         and family to him.
14         –     Ms. Wheeler Becomes David Jakubowski’s Legal Guardian
15 42.     In or around 2011, Defendants Correa, Elihu, and DOES 1-20 had trouble finding
16         an extended family member and/or long term placement for David Jakubowski
17 43.     Defendants Correa, Elihu, and DOES 1-20 decided to and/or participated in the
18         decision to have Ms. Wheeler become David Jakubowski’s Legal Guardian.
19 44.     In or around June 2011, Defendants Correa, Elihu, and DOES 1-20 conducted a
20         home study, social study, and/or legal guardian assessment of the Wheeler home.
21         Through this investigation, Defendants Correa, Elihu, and DOES 1-20 knew that
22         David Jakubowski was readily interacting with the Plaintiffs K.W.1 and K.W.2,
23         and K.W.3, A.W.1, and A.W.2 – and/or sharing a bedroom with certain minor
24         male children.
25 45.     During the legal guardianship process, Defendants Correa, Elihu, and DOES 1-20
26         did not disclose or warn Ms. Wheeler or the Plaintiffs, in any way, that (1) David
27         Jakubowski had a prior history of inappropriate sexual behaviors toward younger
28         boys, (2) David Jakubowski’s School did not allow David Jakubowski to be left
                                    COMPLAINT FOR DAMAGES
                                                                                                7
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 9 of 42 Page ID #:9



 1         alone with other children, or (3) that Ms. Iselhart did not allow David Jakubowski
 2         to be left alone with other children – including David Jakubowski’s younger
 3         brother, D.B. In addition, these Defendants did not disclose the reasons why David
 4         Jakubowski had been expelled from his prior placement, i.e., due to his
 5         documented physically aggressive and unruly behaviors.
 6 46.     If Ms. Wheeler had been fully informed about David Jakubowski’s prior history of
 7         inappropriate sexual behaviors, and physically aggressive tendencies she would
 8         not have accepted David Jakubowski into her family home and would not have
 9         agreed to become David Jakubowski’s legal guardian.
10 47.     On or about July 21, 2011, the Court approved Ms. Wheeler as David
11         Jakubowski’s legal guardian.
12 48.     Defendants County, Correa, Elihu, and DOES 1-20 did not close David
13         Jakubowski’s juvenile case, and did not terminate their supervision. Instead, David
14         Jakubowski’s case remained open, and DPSS’s supervision continued.
15         –     David Jakubowski Repeatedly Sexually Assaults and Rapes His Younger
16               Foster Brothers
17 49.     Beginning in or around 2011 or 2012, David Jakubowski repeatedly sexually
18         assaulted and raped his foster brothers, including Plaintiff K.W.1.
19 50.     David Jakubowski would position himself behind his younger foster brothers and
20         rub his penis between his inner thighs and/or insert his penis into the minor male
21         Plaintiff’s anus. David Jakubowski would repeatedly sexually assault and rape the
22         minor male Plaintiff K.W.1, until he reached climax and ejaculated.
23 51.     David Jakubowski also forced his younger foster brothers to orally copulate him
24         until he reached climax and ejaculated on more than one occasion.
25 52.     David Jakubowski carried out his sexual assaults by force. Plaintiff K.W.1 would
26         fight and attempt to resist David Jakubowski’s sexual assaults. But, David
27         Jakubowski would punch, kick, and hold the Plaintiff down during the sexual
28         assaults and rapes. David Jakubowski foiled the Plaintiff’s repeated attempts to
                                     COMPLAINT FOR DAMAGES
                                                                                                8
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 10 of 42 Page ID #:10



 1          flee and ignored his verbal and physical protests. David Jakubowski would trap
 2          Plaintiff in the bedroom by blocking the door with a mattress.
 3 53.      David Jakubowski threatened to stab, punch, kick, and/or beat up the Plaintiff, to
 4          keep him from disclosing the sexual abuse and rapes. When Plaintiff threatened to
 5          disclose the abuse, David Jakubowski would become enraged and would carry out
 6          his physical threats and strike Plaintiff.
 7          –     David Jakubowski Sexually Assaults K.W.2
 8 54.      Beginning in or around 2011 or 2012, David Jakubowski started to sexually
 9          assault and/or inappropriately touch minor female Plaintiffs, K.W.2. David
10          Jakubowski would dry hump K.W.2 from behind.
11          –     In 2011, D.B. Discloses Prior Sexual Abuse by David Jakubowski – The
12                County Does Not Warn Ms. Wheeler
13 55.      In September 2011, D.B. began acting out sexually, exposing himself at school,
14          and masturbating in front of other children.
15 56.      D.B. disclosed that David Jakubowski had sexually abused him. As a result, Social
16          Worker John Dean made a Suspected Child Abuse Report.
17 57.      On or about September 14, 2011, Cory Brooks, D.B.’s father, confirmed to Mr.
18          Dean that David Jakubowski sexually abused D.B.
19 58.      On September 19, 2011, Mr. Dean informed Defendant Cevallos and DOES 1-20
20          that D.B. disclosed prior sexual abuse by David Jakubowski
21 59.      Mr. Cevallos and DOES 1-20 documented D.B.’s sexual molestation in David
22          Jakubowski’s agency records, referral history, and CWS/CMS Database.
23 60.      At this time, Mr. Cevallos and DOES 1-20 knew that David Jakubowski was
24          sharing a bedroom with and/or regularly interacted with his foster brothers – but
25          did absolutely nothing to protect the children in Ms. Wheeler’s home from David
26          Jakubowski’s assaults.
27 61.      Mr. Cevallos and DOES 1-20 did not warn or tell Ms. Wheeler that David
28          Jakubowski was known and/or suspected to have sexually abused other children,
                                       COMPLAINT FOR DAMAGES
                                                                                                 9
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 11 of 42 Page ID #:11



 1          including his brother D.B. Mr. Cevallos and DOES 1-20 did not remove David
 2          Jakubowski from the Wheeler home. Mr. Cevallos and DOES 1-20 did not
 3          implement or set up safeguards to protect the Plaintiffs. Mr. Cevallos and DOES
 4          1-20 did not question or interview David Jakubowski regarding the sexual abuse
 5          allegations. Nor did Mr. Cevallos undertake any effort at all to determine whether
 6          David Jakubowski had similarly molested or raped the other children in Ms.
 7          Wheeler’s home.
 8 62.      Instead, Mr. Cevallos and DOES 1-20 deliberately suppressed and/or knowingly
 9          ignored David Jakubowski’s sexual abuse of D.B. and refrained from disclosing
10          the information to Ms. Wheeler and/or the Plaintiffs.
11          –     In November 2012, More Sexual Abuse Allegations are Leveled Against
12                David Jakubowski – The County Does Not Remove David Jakubowski or
13                set up Appropriate Safeguards
14 63.      In November 2012, Defendants Cevallos, Preston, and DOES 1-20 were informed
15          of allegations that David Jakubowski had sexually abused K.W.3 – i.e., David
16          Jakubowski forced K.W.3 to orally copulate him. There were also allegations that
17          David Jakubowski asked A.W.2 to orally copulate him.
18 64.      At this time, Defendants Cevallos, Preston, and DOES 1-20 knew that David
19          Jakubowski had a history of inappropriate sexual behavior – including the prior
20          allegations that he sexually molested D.B. Despite this, Defendants Cevallos,
21          Preston, and DOES 1-20 did not remove David Jakubowski from the Wheeler
22          home. Defendants Cevallos, Preston, and DOES 1-20 did not implement or set up
23          safeguards to protect the Plaintiffs from David Jakubowski Defendants Cevallos,
24          Preston, and DOES 1-20 did not disclose these sexual abuse allegations to Ms.
25          Wheeler or otherwise advise her to implement protective measures to ensure the
26          safety of the minor Plaintiffs who were or could be exposed to David Jakubowski
27 65.      Defendants Cevallos, Preston, and DOES 1-20 knowingly allowed David
28          Jakubowski unfettered and unrestricted access to Plaintiffs K.W.1, and K.W.2.
                                     COMPLAINT FOR DAMAGES
                                                                                              10
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 12 of 42 Page ID #:12



 1          –     David Jakubowski Sexually Assaults and Rapes K.W.3
 2 66.      On or about January 9, 2013, Ms. Wheeler took her infant granddaughter to urgent
 3          care, for an allergic reaction to Aquaphor.
 4 67.      While Ms. Wheeler was gone, David Jakubowski lured A.W.1 and K.W.3 into his
 5          bedroom. Once inside, David Jakubowski blocked the door with a mattress, and
 6          trapped A.W.1 and K.W.3 inside.
 7 68.      David Jakubowski pulled K.W.3’s pants down, and then his own. Next, David
 8          Jakubowski sexually assaulted and raped K.W.3.
 9 69.      K.W.3 tried to resist, and told David Jakubowski to stop. But, David Jakubowski
10          was stronger, and continued his sexual assault. David Jakubowski forced A.W.1 to
11          witness the assault.
12 70.      K.W.2 heard the assault, and she tried to intervene, and get into the bedroom. But,
13          the mattress prevented her access.
14 71.      After the sexual assault and rape, A.W.1 and K.W.3 escaped and crawled out the
15          bedroom window, crawled across the roof, and re-entered the house through the
16          next bedroom window.
17 72.      Once inside, K.W.2 asked A.W.1 and K.W.3 what happened. A.W.1 confirmed
18          David Jakubowski’s sexual assault. But, K.W.3 refused to talk about the sexual
19          assault and rape.
20 73.      When Ms. Wheeler returned from Urgent Care, K.W.2 disclosed David
21          Jakubowski’s sexual assault and rape. Ms. Wheeler called Defendant Preston, and
22          disclosed the sexual assault and rape. Defendant Preston instructed Ms. Wheeler to
23          call the County’s child abuse hotline, and make an official child abuse report so
24          the proper authorities could respond. She did.
25          –     The County Investigates David Jakubowski’s Sexual Assault and Rape;
26                the County Does Not Believe the Sexual Assault Victims
27 74.      On or about January 10, 2013, Defendant Preston and County Social Worker
28          Michael Huser investigated David Jakubowski’s sexual assault.
                                      COMPLAINT FOR DAMAGES
                                                                                                11
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 13 of 42 Page ID #:13



 1 75.      A.W.1 and K.W.2 told Defendant Preston and Mr. Huser about David
 2          Jakubowski’s sexual assault, and the details.
 3 76.      Defendant Preston and Mr. Huser doubted that any sexual assault had occurred.
 4          They believed that A.W.1 and K.W.2 fabricated the whole story. But, Ms. Wheeler
 5          felt confident that A.W.1 and K.W.2 told the truth. And, when pressed, K.W.2 was
 6          adamant that David Jakubowski sexually assaulted K.W.3.
 7 77.      Accordingly, Defendant Preston and Mr. Huser reluctantly called the Hemet Police
 8          Department. Officers Caballero and Barnett responded to the scene.
 9 78.      Officers Caballero and Barnett attempted to interview K.W.3, but he just hid his
10          face, and refused to speak to the police officers. Eventually K.W.3 found his
11          voice, and confirmed David Jakubowski’s sexual assault. Officers Caballero and
12          Barnett initiated a criminal investigation of David Jakubowski’s sexual assault.
13 79.      The Hemet Police Department assigned Officer Rene McNish to investigate the
14          abuse allegations. Despite David Jakubowski’s ongoing criminal investigation for
15          sexual assault, Defendant Preston and Social Worker Supervisor Carrie Mosiello
16          expressed a concern to the Juvenile Court, that the sexual abuse allegations might
17          be fabricated.
18 80.      Ms. Wheeler disagreed, and believed A.W.1, K.W.2, and K.W.3. She requested
19          that David Jakubowski’s guardianship be immediately rescinded, and that David
20          Jakubowski be removed from her home. Defendant Preston removed David
21          Jakubowski from Plaintiffs’ home.
22          –     David Jakubowski is Placed in a New Foster Home; the County Does Not
23                Warn of Disclose David Jakubowski’s Sexual Assaults and/or Sexually
24                Inappropriate Behaviors
25 81.      On or about January 10, 2013, Ms. Preston and DOES 1-20, placed, and/or
26          participated in the decision to place David Jakubowski in Foster Home No. 4 –
27          through the Family Health and Support Network, Foster Family Agency. But, as
28          with David Jakubowski’s prior placements, Defendant Preston and DOES 1-20,
                                     COMPLAINT FOR DAMAGES
                                                                                               12
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 14 of 42 Page ID #:14



 1          did not disclose or tell Foster Home No. 4 or foster agency that (1) David
 2          Jakubowski had a prior history of inappropriate sexual behaviors toward younger
 3          boys, (2) David Jakubowski was the subject of an ongoing criminal investigation
 4          for sexually abusing his foster brothers, (3) David Jakubowski’s School did not
 5          allow David Jakubowski to be left alone with other children, or (4) that Ms.
 6          Iselhart did not allow David Jakubowski to be left alone with other children –
 7          including David Jakubowski’s younger brother, D.B.
 8 82.      Preston and DOES 1-20 knew that there were several male minors in Foster Home
 9          No. 4, and that David Jakubowski would share a bedroom with his foster
10          brother(s). But, as apparently was their custom and practice, Defendant Preston
11          and DOES 1-20 never warned Foster Home No. 4 of David Jakubowski’s sexually
12          inappropriate and/or assaultive propensities.
13          –       During the Criminal Investigation, David Jakubowski Admits to Sexually
14                  Assaulting the Plaintiffs
15 83.      During Officer McNish’s investigation, K.W.1, K.W.3, and A.W.1 disclosed that
16          they were repeatedly – over an extended period of time – sexually abused and/or
17          assaulted by David Jakubowski (See Exhibit A (Declaration of Sgt. Rene
18          McNish3), ¶¶9-15; 19.)
19 84.      On or about March 11, 2013, David Jakubowski was arrested. Officer McNish
20          interviewed David Jakubowski During the interview, David Jakubowski admitted
21          to sexually assaulting and/or raping K.W.1, K.W.3, A.W.1, and A.W.2. (See
22          Exhibit A (Declaration of Sgt. Rene McNish), ¶¶17-19.)
23 85.      David Jakubowski further explained that he preferred to sexually abuse younger
24          males, because they were easier to persuade and force. David Jakubowski cooly
25          warned Officer McNish that he would sexually assault another young boy if given
26          the opportunity. Officer McNish found David Jakubowski’s admissions “chilling.”
27
28          3
                The Declaration of Sgt. Rene McNish is attached sans exhibits.
                                       COMPLAINT FOR DAMAGES
                                                                                              13
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 15 of 42 Page ID #:15



 1          (See Exhibit A (Declaration of Sgt. Rene McNish), ¶¶19-20.)
 2 86.      On or about March 20, 2013, Stephanie Luong, a County Probation Officer, and
 3          Vu “Jimmy” Nguyen, David’s DPSS Social Worker, re-interviewed David
 4          regarding the sexual abuse allegations. During this interview, David again
 5          admitted to sexually molesting K.W.1, K.W.3, A.W.1, and A.W.2.
 6          –     David Jakubowski Pleads Guilty to Sexually Assaulting Plaintiffs
 7 87.      On March 13, 2013, the County charged David Jakubowski with nine (9) felony
 8          counts of violating Cal. Penal Code, §288(b), i.e., Lewd and Lascivious Act Upon
 9          a Child Under the Age of 14 with Force, Violence, Duress, Menace and Fear.
10 88.      On April 4, 2013, David Jakubowski plead guilty – and freely admitted – to five
11          (5) felony counts of Lewd and Lascivious Acts Upon a Child Under the Age of 14
12          with Force, Violence, Duress, Menace and Fear.
13 89.      On April 4, 2013, David Jakubowski plead guilty – and freely admitted – to
14          committing Lewd and Lascivious Acts Upon a Child Under the Age of 14 with
15          Force, Violence, Duress, Menace and Fear upon Plaintiffs K.W.1 and K.W.2.
16 90.      The Juvenile Court accepted David Jakubowski’s admission, found the five (5)
17          felony charges to true, and adjudged him a Ward of the court.
18 91.      On or about April 11, 2013, David Jakubowski is released from Juvenile Hall, and
19          placed at Trinity Youth Services – Apple Valley, a residential facility that
20          provided 24-hour supervision, structure, sex offender treatment services and
21          monitoring.
22          –     In January 2015, the County Places David Jakubowski in the Castro
23                Home (Foster Home No. 5) – Without Disclosing His Sexually
24                Inappropriate Conduct or Other Potentially Dangerous Propensities
25 92.      In or around December 2014, David Jakubowski was released from Trinity Youth
26          Services. Upon release, the County took custody of David Jakubowski
27 93.      In January 2015, the County and Social Worker Sonya Fowler placed David
28          Jakubowski in Lisa Castro’s foster home (Foster Home No. 5) – through A
                                      COMPLAINT FOR DAMAGES
                                                                                              14
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 16 of 42 Page ID #:16



 1          Coming of Age, Foster Family Agency.
 2 94.      At the time of placement, the County and Ms. Fowler knew that David Jakubowski
 3          had admitted to sexually assaulting his younger foster brothers, had felony sexual
 4          assault conviction, and a history of sexually inappropriate behaviors – as
 5          documented in his DPSS and Probation files.
 6 95.      The County and Ms. Fowler did not provide Ms. Castro or A Coming of Age with
 7          the pertinent details regarding David Jakubowski’s prior history of multiple
 8          inappropriate sexual behaviors toward younger boys. (See Exhibit B (Declaration
 9          of Lisa Castro4), ¶¶2-4.) Ms. Fowler – or any County social worker – never told A
10          Coming of Age that David Jakubowski had been arrested, charged, and convicted
11          of sexually assaulting and/or raping hist foster brothers. The County’s Statement
12          of Dangerous Propensities did not disclose David Jakubowski’s prior sexual
13          assault of young boys or that he remained a risk to others.
14 96.      Following David Jakubowski’s placement in Foster Home No. 5, Ms. Castro and
15          A Coming of Age attempted to obtain more details regarding David Jakubowski
16          But, the County and Ms. Fowler ignored the inquires. (See Exhibit B (Declaration
17          of Lisa Castro), ¶5.)
18          –        In August 2015, the County Places minor G.M. in the Castro Home
19                   (Foster Home No. 5) With David Jakubowski – a Known Sexual Predator
20 97.      In August 2015, The County and Social Worker Hill placed G.M. in Ms. Castro’s
21          foster home with David Jakubowski, a known sexual perpetrator.
22 98.      The County, Social Worker Hill, and Social Worker Fowler did not provide any
23          warning or instructions regarding G.M. and/or David Jakubowski, and did not set
24          up any safeguards to protect G.M. (See Exhibit B (Declaration of Lisa Castro), ¶8.)
25          The County, Social Worker Hill, and Social Worker Fowler never warned Ms.
26          Castro against leaving David Jakubowski alone with younger boys or G.M.
27
28          4
                The Declaration of Lisa Castro is attached with redactions and sans exhibits.
                                        COMPLAINT FOR DAMAGES
                                                                                                15
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 17 of 42 Page ID #:17



 1 99.      Predictably, in September 2015, David Jakubowski sexually assaulted and raped
 2          G.M. Just as David Jakubowski warned he would. David Jakubowski was arrested.
 3 100. Following his arrest, the County charged David Jakubowski with felony counts of
 4          violating Cal. Penal Code, §288(b). David Jakubowski admitted to sexually
 5          assaulting G.M., and plead guilty.
 6 101. In September and October, the County investigated Ms. Castro to determine
 7          whether she was neglectful in preventing G.M’s sexual assault and rape by David
 8          Jakubowski After conducting a thorough and complete investigation, the County
 9          concluded that Ms. Castro was not at fault for G.M.’s sexual assault. Instead, the
10          County concluded that Ms. Fowler failed to provide Ms. Castro with the pertinent
11          details regarding David Jakubowski’s prior history of inappropriate sexual
12          behaviors toward younger boys.          The County thus found that Ms. Castro
13          could not foresee David Jakubowski’s sexual assault and rape of G.M.
14                            FIRST CLAIM FOR RELIEF – §1983
15           FAILURE TO PROTECT FROM HARM/STATE CREATED DANGER
16     (By All Plaintiffs Against Defendants M. Sonia Correa, Daniela Elihu, Kaila Paul, Juan
17                 Cevallos, Kristen Preston, and DOES 1 through 20, inclusive.)
18 102. Plaintiffs realleges, and to the extent applicable, incorporates herein as if set forth
19          in full, Paragraphs 1 through 101.
20 103. The Fourteenth Amendment imposes a duty on the government to protect
21          individuals from harm by third parties where it exposes a Plaintiffs to danger by
22          acting with deliberate indifference to a known or obvious danger. Henry A. v.
23          Willden, 678 F.3d 991, 998 and 1002 (9th Cir. 2012). When a government official
24          creates or exposes an individual to a risk of harm – and the individual is injured as
25          a result – constitutional rights are violated. Id. at 1002-1003.
26 104. The DPSS, Defendants Correa, Elihu, Paul, Cevallos, Preston, and/or DOES 1-20,
27          and each of them, at all relevant times, had direct access to David Jakubowski’s
28          Juvenile Case File and his CWS/CMS history. These juvenile records and
                                      COMPLAINT FOR DAMAGES
                                                                                                16
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 18 of 42 Page ID #:18



 1          CWS/CMS database documented and/or contained information concerning David
 2          Jakubowski’s various behaviors and conditions identified above – including but
 3          not limited to his sexually deviant and dangerous propensities, and/or his prior
 4          sexual molestations and/or assaults.
 5 105. DPSS, Defendants Correa, Elihu, Paul, Cevallos, Preston, and/or DOES 1-20, and
 6          each of them, knew, or with the exercise of reasonable care should have known,
 7          that David Jakubowski exhibited sexually deviant behaviors, and/or previously
 8          sexually molested another child.
 9 106. DPSS, Defendants Correa, Elihu, Paul, Cevallos, Preston, and/or DOES 1-20, and
10          each of them, knew, or with the exercise of reasonable care should have known,
11          that D.B. exhibited signs of being sexually abused, and that D.B. disclosed that
12          David Jakubowski had sexually abused him.
13 107. Despite this, DPSS, Defendants Correa, Elihu, Paul, Cevallos, Preston, and/or
14          DOES 1-20, and each of them, refused to warn Ms. Wheeler or Plaintiffs of David
15          Jakubowski’s known and/or suspected dangerous propensities and/or
16          inappropriate behaviors – including David Jakubowski’s sexually deviant and
17          aggressive behaviors. They also suppressed and/or refused to disclose the fact that:
18          (1) David Jakubowski sexually molested another child, and (2) D.B. disclosed that
19          David Jakubowski had sexually abused him. This conduct paved the way for
20          David Jakubowski to sexually molest Plaintiffs.
21 108. DPSS, Defendants Correa, Elihu, Paul, Cevallos, Preston, and/or DOES 1-20, and
22          each of them, lied about David Jakubowski’s inappropriate behavior and/or
23          dangerous propensities, because they wanted to induce Ms. Wheeler into
24          accepting David Jakubowski into her home. And, they feared that if Ms. Wheeler
25          knew the truth, that she would reject David Jakubowski’s placement.
26 109. At the time of David Jakubowski’s placement, DPSS, Defendants Correa, Elihu,
27          Paul, and/or DOES 1-20, and each of them, knew that the minor Plaintiffs lived in
28          the Wheeler home – and that David Jakubowski would directly interact with
                                      COMPLAINT FOR DAMAGES
                                                                                               17
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 19 of 42 Page ID #:19



 1          and/or have access to the minor Plaintiffs.
 2 110. Plaintiffs would not have faced David Jakubowski’s sexual abuse if DPSS,
 3          Defendants Correa, Elihu, Paul, Cevallos, Preston, and/or DOES 1-20, and each of
 4          them, had provided adequate protection and safety. DPSS, Defendants Correa,
 5          Elihu, Paul, Cevallos, Preston, and/or DOES 1-20, and each of them, ignored the
 6          potential risk to the minor Plaintiffs.
 7 111. Plaintiffs would not have faced David Jakubowski’s sexual abuse if the DPSS,
 8          Defendants Correa, Elihu, Paul, Cevallos, Preston, and/or DOES 1-20, had
 9          provided adequate protection and safety.
10 112. As a direct and proximate result of Defendants’ conduct, the minor Plaintiffs’
11          rights arising under the Fourteenth Amendment were violated; and, Plaintiffs
12          suffered damages thereby, as according to proof at trial.
13 113. Defendants DPSS, Defendants Correa, Elihu, Paul, Cevallos, Preston, and DOES 1
14          through 20’s conduct as herein alleged was intentional and/or with a conscious
15          disregard for the minor Plaintiffs’ rights. As a result of this misconduct, Plaintiffs
16          are entitled to recover punitive damages.
17                                SECOND CLAIM FOR RELIEF
18            MONELL RELATED CLAIMS FOR FAILURE TO PROTECT FROM
19                              HARM/STATE CREATED DANGER
20                   (By All Plaintiffs Against Defendant County of Riverside)
21 114. Plaintiffs realleges, and to the extent applicable, incorporates herein as if set forth
22          in full, paragraphs 1 through 113.
23 115. The County and DPSS had a duty to implement and follow policies, customs,
24          and/or practices (hereinafter referred to as “customs”) which confirm and provide
25          the protections guaranteed under the United States Constitution. The County had a
26          duty to use reasonable care to train, supervise, and/or control its agents, so as to
27          protect these constitutional rights.
28 116. Based on the duties charged to its social workers, including the duty to refrain
                                       COMPLAINT FOR DAMAGES
                                                                                                   18
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 20 of 42 Page ID #:20



 1          from creating dangerous conditions in foster homes and/or homes, the County
 2          knew or should have known of the need to establish policies and/or customs
 3          required to protect the civil rights of foster families with whom their agents
 4          regularly came into contact – and to adequately train its social workers to comply
 5          with federal and state mandates related to placement considerations and required
 6          disclosures that must be made to foster placements before placing a child, like
 7          David Jakubowski, in the home.
 8 117. At the time of the underlying events, the County’s policies included, but were not
 9          limited to:
10          a.    Not requiring a social worker to regularly monitor, visit, interview, and/or
11                checkup on a child in foster placement.
12          b.    Not requiring a social worker to disclose known histories, behavioral,
13                medical, and/or psychiatric problems to a foster parent prior to placing the
14                particular child with that placement.
15          c.    Allowing its workers to use deceptive and coercive tactics to obtain a foster
16                parent’s cooperation in placing a known sexually deviant or otherwise
17                problem plagued child.
18          d.    Of failing to inquire into a foster child’s mental and physical history, despite
19                a legal obligation to do so.
20          e.    Of misrepresenting and/or concealing a foster child’s history and needs in
21                order to attain placement.
22          f.    Of concealing and/or failing to report disclosures and/or allegations that a
23                foster child had sexual assaulted another minor child to a foster parent;
24          g.    Of failing to take any meaningful action to remove a child whose presence
25                poses a threat to several other children in the same placement;
26          h.    Allowing social workers to forgo reporting and/or investigating reports of
27                neglect and/or abuse.
28          i.    Not providing safety warnings that a child – with know sexual assault
                                      COMPLAINT FOR DAMAGES
                                                                                                 19
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 21 of 42 Page ID #:21



 1                propensities – should be monitored, watched, and/or not left alone around
 2                minor boys.
 3 118. At the time of the underlying events, the County’s customs and practices included,
 4          but were not limited to:
 5          a.    Not providing foster parent’s with information regarding a child’s prior
 6                sexual assaults.
 7          b.    Not requiring a social worker to regularly monitor, visit, interview, and/or
 8                checkup on a child in foster placement.
 9          c.    Not including in court reports the details regarding a child’s prior sexual
10                assault conviction.
11          d.    Ignoring a foster parent’s requests for more information regarding a child’s
12                prior sexual assault conviction.
13          e.    Not providing safety warnings that a child – with know sexual assault
14                propensities – should be monitored, watched, and/or not left alone;
15          f.    Not informing a current foster parent that disclosures and/or allegations of
16                sexual abuse were made against a foster child in their care;
17 119. When the SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, created
18          the danger to the minor Plaintiffs as detailed above, they were acting pursuant to
19          and in accordance with the County’s regularly established customs, policies, and
20          practices.
21 120. When the SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, withhold
22          and/or suppressed David Jakubowski’s known and/or suspected dangerous
23          propensities and/or behaviors from Ms. Wheeler and Plaintiffs, they were acting
24          pursuant to and in accordance with the County’s policies, customs, or practices.
25          The SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, above
26          described actions were carried out with supervisor authorization and/or approval.
27          The County’s Social Worker Supervisors did not discipline, investigate, and/or
28          report their subordinate social workers for failing to act pursuant to and/or in
                                        COMPLAINT FOR DAMAGES
                                                                                                 20
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 22 of 42 Page ID #:22



 1          accordance with the County’s policies, customs or practices in dealing with
 2          Plaintiffs.
 3 121. The County did not investigate or discipline any of the Individual Defendants for
 4          or in relation to their respective conduct, acts, and/or omissions alleged herein.
 5          The County regularly fails to discipline and/or investigate its social workers for
 6          withholding and/or suppressing information regarding a foster child from a foster
 7          parent.
 8 122. The County refuses to admit that its social workers commit a constitutional
 9          violation when they fail to protect a child from harm, and failing to ensure the
10          Plaintiffs’ reasonable safety and minimally adequate care. The County denies that
11          the SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, violated the
12          Plaintiffs’ constitutional rights. The County ratified and/or approved of the
13          SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, conduct involving
14          David Jakubowski and the Plaintiffs.
15 123. The County failed to train its social workers and agents on the constitutional rights
16          of a parent and child, including but not limited to:
17          a.     That the Fourteenth Amendment protects a foster family’s right to remain
18                 free of dangerous conditions created by social worker conduct or
19                 misconduct, including the rights of children living in the home.
20          b.     That social workers seeking to place a child in a foster home are required to
21                 disclose current and relevant information to the care provider regarding the
22                 health, education, known or suspected dangerous behaviors, psychiatric
23                 issues, and a host of other information to the foster care provider.
24          c.     That social workers may not forgo reporting and/or investigating reports of
25                 neglect and/or abuse, including sexual abuse occurring within a foster
26                 home.
27          d.     That social workers are required to disclose known histories, behavioral,
28                 medical, and/or psychiatric problems to a foster parent of prospective
                                      COMPLAINT FOR DAMAGES
                                                                                                 21
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 23 of 42 Page ID #:23



 1                adoptive parent prior to placing the particular child with that placement.
 2          e.    That social workers may not use deceptive and coercive tactics to obtain a
 3                foster parent’s cooperation in placing a known sexually deviant or otherwise
 4                problem plagued child.
 5          f.    That social workers may not misrepresent and/or conceal a foster child’s
 6                history and needs in order to attain and/or continue a placement.
 7          g.    That social workers must take meaningful action to set up safeguards and/or
 8                remove a child whose presence poses a threat to several other children in the
 9                same placement;
10 124. The County’s failure to train its agents on these established constitutional rights
11          was a substantial factor in causing the Plaintiffs harm. Without adequate training,
12          the SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, were
13          unfamiliar with and oblivious to the Plaintiffs’ rights.
14 125. The County knew or should have known the full nature and extent of the above
15          enumerated rights and obligations. But, the County knowingly refrained from (1)
16          revising and/or implementing relevant policies, and (2) training it social workers
17          regarding the identified rights and obligations.
18 126. Over the years, the County and its employees engaged in similar violations of
19          constitutional rights by failing to protect children from harm inflicted by a foster
20          child. These include, but are not limited to, the following:
21          a.    G.M. v. County of Riverside, Case No. RIC1615673. In G.M., after David
22                Jakubowski was criminal convicted for sexually assaulting his minor foster
23                brothers, the County placed him in a foster home without warning or
24                providing the pertinent details of that minor’s inappropriate sexual history.
25                The County next placed G.M., a minor male child, in that same foster home
26                as David Jakubowski, again without warning or setting up appropriate
27                safeguards. The County ignored the foster mothers warning that David
28                Jakubowski’s behavior was rapidly deteriorating. Predictably, David
                                      COMPLAINT FOR DAMAGES
                                                                                                   22
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 24 of 42 Page ID #:24



 1                Jakubowski sexually assaulted minor G.M.
 2 127. These actions, and/or inactions, of the County were the moving force behind the
 3          Plaintiffs’ injuries, as alleged herein; and as a result, Plaintiffs’ have sustained
 4          general and special damages, in an amount to be proven at trial.
 5                                 THIRD CLAIM FOR RELIEF
 6                              BREACH OF MANDATORY DUTIES
 7         (By All Plaintiffs Against All Defendants, and DOES 1 through 20, inclusive.)
 8 128. Plaintiffs realleges, and to the extent applicable, incorporates herein as if set forth
 9          in full, Paragraphs 1 through 126.
10 129. Defendants were obligated by constitutional provisions, statutes, and/or
11          regulations, as stated above, to document, report and subsequently inform others,
12          including Plaintiffs and/or Ms. Wheeler, about David Jakubowski’s physical,
13          medical, behavioral, and emotional conditions as described in greater detail above,
14          including his prior sexual conduct in the previous home and/or foster placements.
15 130. However, Defendants did not document the information; they did not report the
16          information and they did not inform others about the known dangers David
17          Jakubowski presented to Plaintiffs.
18 131. Defendants County, SOCIAL WORKER DEFENDANTS, and DOES 1 through
19          20, violated and/or breached mandatory and nondelegable duties. This includes,
20          but is not limited to, those set forth in regulations in the California Department of
21          Social Services (CDSS) Manual of Policies and Procedures (MPP) established
22          pursuant to Welfare & Institutions Code Section 16501, and set forth in the
23          California Penal Code.
24 132. The specific regulations and laws violated by Defendants County, SOCIAL
25          WORKER DEFENDANTS, and DOES 1 through 20, include, but are not limited
26          to the following:
27          a.    Cal. Welf. & Inst. Code, §361.4 and CDSS MPP Regulations 31-400
28                (Placement), 31-405, 31-420, and 31-445, by failing to fulfill a social
                                       COMPLAINT FOR DAMAGES
                                                                                                   23
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 25 of 42 Page ID #:25



 1                 worker’s responsibilities for placement.
 2          b.     CDSS MPP Regulations 31-300 (Service Delivery), 31-320 and 31-330, by
 3                 failing to adequately conduct face-to-face contacts with Plaintiffs.
 4          c.     CDSS MPP Regulations 31-200 (Assessment and Case Plan) by failing to
 5                 failing to perform an assessment on A.S. to include any and all relevant
 6                 social, cultural, and physical factors that may impact her placement. And,
 7                 when placing M.T. in the Solares Homes, by failing to assess the
 8                 characteristics of the other children residing within the home.
 9          d.     CDSS MPP Regulations 31-501, by failing to report and/or investigate
10                 reports of neglect and/or abuse of Plaintiffs and other children.
11          e.     CDSS MPP Regulations 31-445, by failing to monitor Plaintiffs’s physical
12                 and emotional condition, and failing to take necessary actions to safeguard
13                 the Plaintiffs’s growth and development while in the Solares placement.
14          f.     Cal. Welf. & Inst. Code §366
15          g.     Cal Health & Saf. Code §1520
16          h.     Cal. DSS, Regulations 31-075; 31-101; 31-105; 31-125; 31-205; 31-206;
17                 31-300, 31-310; 31-320; 31-330; 31-400, and 31-405
18          i.     22 CCR §§35079-35091; 35123; 35180-35184; 35197; 35203; 35207-
19                 35207.1; 35211.
20          j.     22 CCR §§89227; 89231; 89318; 89372
21 133. The Defendants County, SOCIAL WORKER DEFENDANTS, and DOES 1
22          through 20, failed to adhere to and/or fulfill these mandatory duties.
23 134. The above identified constitutional provisions, statutes, and/or regulations,
24          particularly those requiring disclosure of David Jakubowski’s known conditions
25          and/or behaviors, were designed to protect children and foster families such as
26          Plaintiffs.
27 135. The requirements referenced above mandate an affirmative duty by Defendants to
28          refrain from undertaking conduct, either by act or omission, that puts the Plaintiffs
                                      COMPLAINT FOR DAMAGES
                                                                                                24
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 26 of 42 Page ID #:26



 1          in danger they would not otherwise have faced. These duties included the duty to
 2          disclose certain information as described in detail above, to Ms. Wheeler and/or
 3          the Plaintiffs.
 4 136. These mandates were put in place for the express purpose of providing for the
 5          safety of children that interact with foster placements, such as Plaintiffs, and to
 6          provide foster parents with accurate information.
 7 137. Defendants did not comply with these duties. They failed to document David
 8          Jakubowski’s sexual abuse of other minor children, failed to properly or
 9          adequately report it to law enforcement, and failed to set up safeguards and/or act
10          to remove David Jakubowski from the Wheeler home once they had notice that
11          David Jakubowski’s had perpetrated sexual abuse against his brother, D.B.
12 138. Defendants failed to diligently discharge the above enumerated duties and
13          obligations, and that failure was the direct proximate cause of severe injuries
14          caused to Plaintiffs at the hands of David Jakubowski Had Defendants complied
15          with their mandatory obligations David Jakubowski’s sexual abuse would not
16          have occurred and/or ended earlier. The case reviews, reporting, and disclosures
17          were a safeguard meant to protect against the exact type of harm Plaintiffs suffered
18          here.
19 139. The negligence of Defendants, and each of them, was the proximate, legal causes
20          of the damages sustained by Plaintiffs, and they have incurred damages to be
21          shown by proof at trial.
22                               FOURTH CLAIM FOR RELIEF
23                                         NEGLIGENCE
24         (By All Plaintiffs Against All Defendants, and DOES 1 through 20, inclusive.)
25 140. Plaintiffs realleges, and to the extent applicable, incorporates herein as if set forth
26          in full, Paragraphs 1 through 139.
27 141. SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, owed a duty to
28          warn and/or fully inform Ms. Wheeler and/or Plaintiffs of any matter that they
                                       COMPLAINT FOR DAMAGES
                                                                                                  25
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 27 of 42 Page ID #:27



 1          “knew or should have known” that might endanger the Plaintiffs or their family.
 2          Johnson v. State of Cal., 69 Cal.2d 782, 785 (1968). This includes disclosure of
 3          David Jakubowski’s latent, dangerous qualities, and/or his background of
 4          inappropriate sexually deviant propensities, and/or any disciplinary record.
 5 142. SOCIAL WORKER DEFENDANTS, and DOES 1 through 20, had an affirmative
 6          obligation to avoid putting Plaintiffs in danger, including making sure the relevant
 7          background information regarding David Jakubowski’s history was truthfully,
 8          honestly, accurately, and completely disclosed to Ms. Wheeler prior to placing
 9          David Jakubowski in the Wheeler home.
10 143. Prior to David Jakubowski’s placement, and after being placed, SOCIAL
11          WORKER DEFENDANTS, and DOES 1 through 20, knew or should have know
12          that David Jakubowski had latent, dangerous qualities – that presented a danger to
13          Plaintiffs. But, SOCIAL WORKER DEFENDANTS, and DOES 1 through 20,
14          failed to and/or refused to warn Ms. Wheeler or Plaintiffs of David Jakubowski’s
15          latent dangers, or disclose the sexual abuse allegations from his home and/or prior
16          placements.
17 144. Knowing of David Jakubowski’s inappropriate sexually deviant history and
18          propensities, SOCIAL WORKER DEFENDANTS, and DOES 1 through 20,
19          permitted David Jakubowski to privately interact with the minor Plaintiffs –
20          without any adult supervision, warning, or setting up appropriate safeguards.
21 145. In the absence of adequate safeguards and/or warning, predictably, David
22          Jakubowski sexually abused the minor Plaintiffs.
23 146. Plaintiffs sustained physical injuries, to an extent and in an amount subject to
24          proof at trial, as a result of SOCIAL WORKER DEFENDANTS, and DOES 1
25          through 20’s negligence and inadequate supervision.
26 147. Plaintiffs’s sustained psychological, mental, and/or emotional injuries, to an extent
27          and in an amount subject to proof at trial.
28 148.      SOCIAL WORKER DEFENDANTS, and DOES 1 through 20’s negligence was a
                                      COMPLAINT FOR DAMAGES
                                                                                               26
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 28 of 42 Page ID #:28



 1          substantial factor in causing Plaintiffs’ harm.
 2 149. Defendant County is vicariously responsible for the conduct of SOCIAL
 3          WORKER DEFENDANTS, and DOES 1 through 20 under Cal. Gov’t Code,
 4          §815.2.
 5                                       Jury Trial Demand
 6 150. Plaintiffs demands a jury trial on each Claim for Relief set forth above.
 7                                        Prayer for Relief
 8          WHEREFORE, Plaintiffs prays for judgment against Defendants, as to all causes
 9 of action, as follows:
10          1.    General damages and special damages according to proof;
11          2.    As against the individual defendants, punitive damages as allowed by law;
12          3.    Attorneys fees and costs pursuant to 42 U.S.C. §1988, and any other
13                appropriate statute;
14          4.    Injunctive relief, both preliminary and permanent, as allowed by law,
15                (including preliminary injunctive relief to be based upon a separate
16                application);
17          5.    Costs of suit incurred herein; and
18          6.    Such further relief as the Court deems just and proper.
19 Dated: July 21, 2021               THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
20                                      /s/ Stephen D. Daner
                                      Shawn A. McMillan, Esq.
21                                    Stephen D. Daner, Esq.
22                                    Attorneys for Plaintiffs K.W.1 and K.W.2
23
24
25
26
27
28
                                      COMPLAINT FOR DAMAGES
                                                                                          27
Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 29 of 42 Page ID #:29




                            Exhibit A




                            Exhibit A




                            Exhibit A
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 30 of 42 Page ID #:30




 1    Shawn A. McMillan, Esq. - SBN: 208529
      Stephen D. Daner, Esq. - SBN: 259689
2     Adrian M. Paris, Esq. - SBN: 301355
      THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
3     4955 Via Lapiz
      San Diego, CA 92122
4     Telephone: (858) 646-0069
      Facsimile: (858) 746-5283
 5
 6 Attorneys for Plaintiff G.M.
 7                           SUPERIOR COURT OF CALIFORNIA
 8                      COUNTY OF RIVERSIDE, CENTRAL DIVISION
 9
      G.M., a minor, by and through his        Case No.: R1C1615673
10    Guardian ad litem,
                                               DECLARATION OF SGT. RENE
11                       Plaintiff,            MCNISH
12                VS.                          Judge:     Hon. Chad W. Firetag
                                               Dept:      03
13 COUNTY OF RIVERSIDE, a public
   entity; MARLO ANN CRUZ, an
14 individual; CARRIE MOSIELLO, an
   individual; MICHAEL HUSER, an
15 individual; JAIMEE WICKS, an
   individual; MICHELLE
16 TARDANICO, an individual; SONYA
   FOWLER, an individual; JOHNNIE
17 FOUNTAIN, an individual;
   KIMBERLE HILL, an individual;
18 JEREMY DOE, an individual;
   COLIN VILLIERS, an individual;              Complaint Filed: November 28, 2016
19 DOES 1 through 30, inclusive,
20                       Defendants.
21
     I//I
22
23
24
     I I/I
25
26
27
28


                                  DECLARATION OF SGT. RENE MCNISH
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 31 of 42 Page ID #:31




 1                        DECLARATION OF SGT. RENE MCNISH
2           I, Sgt. Rene McNish, declare as follows:
3           1.    I am currently a Sergeant with the Imperial County Sheriff's Department. I
4                 am not a party to this action. If called upon to testify, I could competently
5                 testify to the following facts as they are personally known to me.
 6          2.    In 2013, I was a Police Investigator with the Hemet Police Department's
7                 Crimes Against Persons Bureau. Prior to becoming an Investigator, I
 8                attended a forty hour, week-long, special investigations course. This course
 9                included instruction on investigating child abuse and/or neglect, including
10                interview strategies and techniques.
11          3.    In January 2013, I was assigned to investigate a sexual battery. The suspect
12                was David Jakubowski.
13          4.    During my investigation I made personal observations and took
14                contemporaneous notes. Shortly after my interviews with the witnesses, I
15                documented my personal observations and investigation in a Supplemental
16                Incident Report (DR# 13-278). I personally drafted Supplemental Incident
17                Report (DR# 13-278). A true and correct copy of my Supplemental Incident
18                Report (DR# 13-278) - with the minor victims' names redacted - is
19                attached hereto as Exhibit 138.
20          5.    After receiving and reviewing the case, I contacted the Riverside County
21                Child Assessment Team (RCCAT) and scheduled interviews for the five (5)
22                minor victims.
23          6.    At the RCCAT interview, I spoke with Elizabeth Wheeler, the victim's
24                mother and/or foster mother. Ms. Wheeler handed me a drawing Victim One
25                made. Ms. Wheeler informed me that the drawing was a picture of Victim's
26                buttocks with David's "wiener" next to it. I took the drawing, and booked it
27                into evidence.
28          7.    The RCCAT Interviews were done in a room equipped with an audio/video
                  capable camera. I personally viewed the real time video display in an
                                   DECLARATION OF SGT. RENE MCNISH
                                                                                                  1
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 32 of 42 Page ID #:32




 I                adjacent room. I had the ability to contact with the examiner while her
2                 examination was ongoing, and ask questions through her. The examiner did
3                 a thorough job. During the interviews the minor male victims disclosed
4                 information and revealed many details of David Jakuboski' s sexually
5                 abusive conduct. The victims were very detailed in describing the various
 6                things that David Jakuboski' s did.
7           8.    I took detailed notes of the interviews, and shortly after the interviews were
 8                completed, I memorialized and documented my personal observations in my
 9                Supplemental Incident Report (DR# 13-278). (See Exhibit 138.)
10          9.    Victim One told the examiner that "David put his Wiener in his butt." And,
11                that this happened on multiple occasions. Victim One described the most
12                recent assault in detail. Victim One explained that David was lying on his
13                back, and David was putting his wiener in his buttocks. Victim One further
14                described his attempts to resist David's sexual assault, and how he managed
15                to "kicked him off." During the interview, Victim One was able to identify
16                the penis and buttocks on a drawing. And, indicated that the buttock was
17                where David put his wiener. Victim One was also able to describe and draw
18                David's male genitalia.
19           10. Victim Two witnessed David's sexual assault of Victim One. He explained
20                that David was lying on top of Victim One and put "his wiener on" Victim
21                One's "butt." Victim Two described Victim One's struggle to push David
22                away, and told David to stop. But, David "kept holding him back" and
23                "grinding him." Victim Two observed David's wiener as it passed between
24                Victim One's legs.
25           11. Victim Two disclosed that David did "the same exact thing" to him on more
26                than one occasion. Victim Two blurted out that David "put his wiener on my
27                legs!" Victim Two used his hands to point to his inner thigh, above the knee
28                cap. During the interview, Victim Two was able to identify the penis on a
                  drawing. And, indicated that David put his wiener on the inner thigh, just
                                 DECLARATION OF SGT. RENE MCNISH
                                                                                                   2
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 33 of 42 Page ID #:33




 1                 below the buttocks.
2           12. Victim Two described an incident where David pushed him onto the bed,
3                  pulled their pants and underwear to their feet, and "he started doing it."
4                  Victim Two explained that David put his "wiener on my legs." Victim Two
5                  tried to resist and kicked him. But, David held Victim Two by the stomach,
6                  and kept pulling him back. David also threatened to knock Victim Two out.
7                  Victim Two was glad that David was in a different foster home, because
 8                 now he doesn't have to "worry about him doing that nasty stuff."
 9          13. During the interview, Victim Three stated that "David he used to get me
10                 naked and like punch me in my head. And he would like, get his penis and
11                 rub it and then put it between my legs." I observed this statement, and as
12                 Victim Three was saying this, it was clearly obvious to any viewer watching
13                 the interview on camera that this was a very disturbing process for victim
14                 three. Victim Three was hugging his own body and rocking himself in an
15                 effort to calm down. Victim Three revealed that this happened more than
16                 once.
17           14. Victim Three described a sexual assault. Victim Three said that David
18                 would "push me on the bed and he'd kick me and then he got me naked and
19                 did it." Victim Three explained that he went to his room after showering.
20                 David was waiting in Victim Three's room for him to finish his shower.
21                 David socked (punched) Victim Three in the back of his head and kicked
22                 him. David removed Victim Three's clothing. David then took his "penis"
23                 out, and "rubbed it" between Victim Three's legs, near his upper thigh.
24                 Victim Three tried to escape and told David to "get off' him. But, David
25                 "socked" him (punched) him in the head.
26           15.   Victim Three did not tell anyone about the sexual assaults, because David
27                 threatened to stab him and beat him up.
28           17. Based on the evidence uncovered during my investigation and the minor
                   victim's disclosures, I concluded that David Jakubowski had sexually
                                  DECLARATION OF SGT. RENE MCNISH
                                                                                                 3
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 34 of 42 Page ID #:34




 1                assaulted his younger foster brothers, and that his conduct reached the
2                 degree that I felt he should be charged with criminal sexual assault and
3                 battery. I took David into custody and transported him to the Hemet Police
4                 Department for further questioning.
 5          18. After his initial detention, I read David the Miranda advisement. I ensured
 6                that David understood his rights. David demonstrated to my satisfaction that
7                 he understood the Miranda advisement.
 8          19. I interviewed David again at the Hemet Police Department. David was
 9                remarkably honest with me. He admitted to me that he sexually assaulted
10                and molested his four younger foster brothers. During my interview David
11                admitted the following:
12                A. David would block his bedroom door with his mattress and have his
13                       way with his younger foster brothers - i.e., Victims One, Two, Three
14                       and Five. David would place his penis between the minor victims'
15                       legs (near their buttocks and penis). David would rub his penis on the
16                       minor victim's body until he reached climax and ejaculated.
17                       Depending on the minor victim, this happened one to four times per
18                       victim in David's bedroom.
19                B.     On multiple occasions, David forced his younger foster brothers -
20                       i.e., Victims One, Two, Three and Five - to perform oral copulation
21                       on him, until he reached climax and ejaculated.
22                 C.    David knew that his conduct was wrong, but his pleasurable
23                       experience overwhelmed his feelings of guilt. David could not stop.
24                 D.    David chose to sexually assault his younger foster brothers - as
25                       opposed to his foster sister - because it was easier for David to
26                       convince his younger foster brothers to do it.
27           20. The most chilling part of the interview, however, was at the end. When I
28                 asked David if he were left alone with another unsuspecting young boy,
                   would he sexually assault that child, he cooly answered yes.
                                 DECLARATION OF SGT. RENE MCNISH
                                                                                                  4
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 35 of 42 Page ID #:35




 1           21.     Based on David's statements, the Minor Victims' statements, and my
2                    personal observations as recorded in my Supplemental Incident Report
3                    (DR# 13-278), I placed David under arrest for violation of California Penal
4                    Code §288(b)(1), §288.5(a), and §288a(2)(a).
 5           22.     In my opinion, the investigation was cut and dry. David admitted that he
 6                   sexually assaulted his four younger foster brothers. Further, the minor
 7                   victims corroborated and disclosed the details of David's sexual assaults.
 8                   And., during the interview, the minor male victims displayed physical
 9                   behaviors consistent with those displayed by victims of sexual abuse.
10           23.     David was booked and transported to the Southwest Juvenile Hall in
11                   Murrieta, CA.
12           24.     On March 11, 2013, I personally drafted a Declaration and Determination
13                   (Probable Cause for Warrantless Arrest) for David Jakubowski. A true and
14                   correct copy of my Declaration and Determination (Probable Cause for
15                   Warrantless Arrest) - dated March 11, 2013 - is attached hereto as Exhibit
16                   139.
17           25.     I forwarded this case to the County of Riverside's District Attorney's Office
18                   for review and filing of criminal charges. At this time, the County of
19                   Riverside had all the information and evidence uncovered in my
20                   investigation.
21           I declare under penalty of perjury according to the laws of the United States that
22    the foregoing is true and correct Executed this August 14, 2019, in San Diego,
                                                     oç
23     California.                        c'-'-iI)   ,L_415   e4.' 1(   c.-& tt   '
                                                                                        r
                                                                                      rs She, /,,e V -0_
24                                                                       '02ZtZ3
                                                          Sgt. Rene McNish
25
26
27
28


                                      DECLARATION OF SGT. RENE MCNISH
                                                                                                     5
Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 36 of 42 Page ID #:36




                            Exhibit B




                            Exhibit B




                            Exhibit B
 Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 37 of 42 Page ID #:37

Shawn A. McMillan, Esq. - SBN: 208529
Stephen D. Daner Esq. - SBN: 259689
Adrian M. Pans, Esq. - SBN: 301355
THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
4955 Via Laptz
San Diego, CA 92122
Telephone: (858) 646-0069
Facsimile: (58) 746-5283

Attorneys for Plaintiff G.M.
                       SUPERIOR COURT OF CALIFORNIA
                  COUNTY OF RIVERSIDE, CENTRAL DIVISION

G.M., a minor, by and through his         Case No.: R1C1615673
Guardian ad litem,
                                          DECLARATION OF LISA CASTRO
                   Plaintiff,
            VS.                           Judge:      Hon. Irma Poole Asberry
                                          Dept:       03
COUNTY OF RIVERSIDE a public
entity; MARLO ANN CRU an
individual; CARRIE MOSIELLO, an
individual; MICHAEL HUSER, an
individual; JAIMEE WICKS, an
individual- MICHELLE
TARDAN1CO, an individual- SONYA
FOWLER an mdividual; JOINNIE
FOUNTAIN, an individual;
KIMBERLE HILL, an individual;
JEREMY DOE an individual
COLIN VILLIERS an indiviaual;             Complaint Filed: November 28, 2016
DOES 1 through 36, inclusive,
                   Defendants.

III



I//I




                                DECLARATION OF LISA CASTRO
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 38 of 42 Page ID #:38

 1                         DECLARATION OF LISA CASTRO
 2      I, Lisa Castro, declare as follows:
 3            I am a certified foster parent through A Comingof Age, Foster Family
 4            Agency in Riverside, California. I am David Jakubowski and G             M
 5            former foster mother. I am not a party to this action. If called upon to testify,
 6            I could competently testify to the following facts as they are personally
 7            known to me.
 8      2.    In 2015,1 was a foster parent and my foster home was certified by A
 9            Coming of Age, Foster Family Agency. On or about January 7, 2015, Ms
10            Fowler placed David Jakubowski - age sixteen (16) - in my foster home.
11            Ms. Fowler provided me with the County's Statement of Dangerous
12            Propensities for David. I personally reviewed this statement. David's
13            Statement of Dangerous Propensities did not disclose his prior sexual
14            assault of young boys, or that he remained a risk to himself and others. A
15            true and correct copy of the Statement of Dangerous Propensities provided
16            to
17            176.
18      3.    Ms. Fowler also provided we with the County's Foster, Child's Needs and
19            Case Plan Summary for David. I personally reviewed this plan summary.
20            David's Foster Child's Needs and Case Plan Summary did not disclose his
21            prior sexual assault of young boys. A true and correct copy of David's
22            Foster Child's Needs and Case Plan Summary is attached hereto as Exhibit
23            177.
24      4.    During David's placement process, no County social worker(s), probation
25            officer(s), and/or employee(s) ever warned me that David had a known
26            proclivity to sexually assault young boys.
27      5.    In the months following David's placement in my home, I continued to ask
28            Ms. Fowler and David's probation officers, including Cohn Villiers, for
              details regarding David's prior conviction and probation. The foster faimily
                                DECLARATION OF LISA CASTRO
                                                                                              1
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 39 of 42 Page ID #:39


 1            agency represented to me that David was convicted for his involvement in
2             sexual behavior with a girl. The County's probation officers, including
 3            Cohn Villiers, completely ignored my multiple calls and inquiries.
4        6.   I only learned, much later, that David had been convicted for the sexual
 5            assault of his younger foster brothers in a prior placement when the workers
6             investigating G.M.'s rape told me about it. Prior to that, no County social
 7            worker(s), probation officer(s), and/or employee(s) ever disclosed the
 8            details regarding David's probation and conviction to me or otherwise
 9            instructed that he was a danger to young boys.
10       7.   Prior to July 2015, Ms. Fowler visited my foster home. Ms. Fowler saw that
11            I also had a young foster boy, L      S        , in my home. I believe that
12            L      was around nine (9) or ten (10) years old at this time. On another
13            visit, sometime in July 2015, Ms. Fowler saw that David and L            were
14            sharing a room. After seeing this, Ms. Fowler told me that David and L
15            could not room together because of their age difference. Ms. Fowler did not
16            elaborate, or warn me that David had a known propensity to sexually assault
17            young boys.
18       8.   On or about August 4, 2015, G         M     and Du      My      his brother,
19            were placed in my home. The County social workers and Kimberle Hill,
20            G     's social worker, did not provide any warning or instructions
21            regarding G      and D       At this time, G      was six (6) years old and
22            D      was thirteen (13) years old.
23       9.   After G       was placed in my home, David's behavior deteriorated, he
24            started acting out, he began AWOL-ing more often, he was smoking
25            marijuana, and not going to school. I repeatedly told David's probation
26            officer(s) and Ms. Fowler that David's behavior was deteriorating —
27            including the details of his behaviors. David's probation officer(s) and Ms.
28            Fowler did not respond to any of my complaints or concerns.
         10. On September 16, 2015,1 asked Ni           my son, to watch after Ga
                                DECLARATION OF LISA CASTRO
                                                                                              2
     Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 40 of 42 Page ID #:40


 I            while I was at a visit with another foster child. This visit was between 3:00
 2            pm and 5:00 pm. At approximately 3:45 pm, D           returned home from
 3            school. N         called to asked whether D       and his friends could play
 4            behind the house. I said yes.
 5      11. In September 2015, Ga         nd his brother had weekend visitation with Nora
 6            and Robert Nix from 4:30pm Friday until 4:30pm Sunday. On September
 7            19, 2015, Nora called me at 9:1 5am stating G       disclosed that he was
 8            sexually molested by David sometime on Wednesday September 16, 2015. I
 9            told Nora that I would call Mr. Mc Coy and the police. I called Mr. McCoy
10            and informed him of G        s allegation. Mr. McCoy told me to call the
11            police right away, and to get G      home so that he could speak with the
12            police. I did so. The police also requested that I arrange for G    to return
13            home. I called Nora, and told he to bring G      home ASAP. Deputy Arch
14            arrived at approximately 10:00 am. G        arrived home at approximately
15            10:45 am.
16      12 Deputy Areh interviewed Ga           was present for G        s mterview.
17            Initially, G     was very quiet, and was not forthcoming with information.
18            G       soon opened up about the details of David's sexual assault and rape
19      13 At 2:00 pm, Social Worker Tamar Lawson and a Deputy, arrived at my
20            home, and took G        to the police station to btain additional information
21            Ms Lawson instructed me to stay home, and ensure that David did not
22            leave. Deputy Arch soon returned, and took David to the Moreno Valley
23            Police station for questioning. Afterward, the Crime Scene Investigation
24            Unit arrived, and gathered evidence - including David's blankets and sheets
25            and G       's clothing from Wednesday.
26      14. At approximately 5:00 pmNora called, and told me that Ms. Lawson was
27            taking G       to a medical examination. Afterward, G       would be brought
28            back to the Nix's home.
        15.   At approximately, 9:30 pm Nora told me that the medical examination
                                DECLARATION OF LISA CASTRO
                                                                                              3
S        I
             Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 41 of 42 Page ID #:41
              e




     1                  confirmed that G       had been sexually assaulted.
     2            16. At approximately, 11:00 pm, Ms. Lawson called, and said she would
     3                  interview David. Ms. Lawson was supposed to call me back, but never did I
     4                  did not see David again that night.
     5            17. On September 20, 2018, 1 called the Juvenile Hall to ask about David's
     6                  whereabouts. I was told that David was in custody at Juvenile Hall, and was
     7                  charged with Penal Code, §269 (Rape).
     8            18. At approximately 6:30 pm, Ms. Lawson returned to my home for further
     9                  investigation. Ms. Lawson told me about David's prior sexual assault
    10                  convictions, and that David had an extensive history of sexually molesting
    11                  young boys. Ms. Lawson further told me that David never should have been
    12                  placed in my foster home. Ms. Lawson was trying to determine why David
    13                  had been placed in my home to begin with, because David should been
    14                  maintained in a group home or another appropriate setting.
    15            19. 1 was shocked, extremely upset, and disappointed. This was the first time
    16                  that anyone had ever revealed the pertinent details regarding David's
    17                  conviction and prior sexually assaults involving young boys. I complained
    18                  that in suppressing this information, all other foster children in my home
    19                  and all other visiting children were in great risk of being harmed. If I had
    20                  known about David's prior convictions and history of sexually molesting
    21                  young boys, I never would have accepted his placement in my home.
    22            20. I complained to Ms. Lawson, that I had made numerous attempts to obtain
    23                  information to clarify David's situation and gain an understanding of how I
    24                  should be treating and/or dealing with him. But, the County Probation
    25                  officers ignored my request. I later learned, I think from David himself, that
    26                  his conviction was related to his involvement in sexual behavior with a girl
    27                  that was a few years younger.
    28            21. On or about September 24, 2015,1 spoke with Ms. Fowler. She admitted
                        that she did not know that the County had placed G        ,D      , and other
                                           DECLARATION OF LISA CASTRO
                                                                                                         4
      Case 5:21-cv-01216-JWH-SHK Document 1 Filed 07/21/21 Page 42 of 42 Page ID #:42


 1               minors in my home. She was very surprised that G          was in my home.
 2         22. On or about September 30,2015, Anthony Tovar, from the County's Out-
 3               of-Home Investigation Unit, contacted me. Mr. Tovar explained that he was
 4               investigating me for neglect relating to David's sexual assault of G        I
 5               acknowledged that his investigation regarded a child being raped in my
 6               home.
 7         23. On or about October 21, 2015, Mr. Tovar told me that the investigation for
 8               neglect was completed and that it was being closed as unfounded. The
 9               County concluded that its social workers and probation officers erred.
10               Specifically, I was informed that the County concluded its workers failed to
11               provide me with the pertinent details regarding David's conviction and prior
12               history of inappropriate sexual behaviors toward younger boys. And, as a
13               result, I could not foresee David's sexual assault and rape of G
14         24. On September 19, 2015,1 documented the incident, and my interactions
15               with the social workers and law enforcement. A true and correct copy of my
                 typed and handwritten statement - signed September 19, 2015 - is attached
17               hereto as Exhibit 166.
18         I declare under penalty of perjury. according to the laws of the United States that
19 the foregoing is true and, correct. Executed this October 24,-3018      Moreno Valley,
20 California._ -"
21
22
23
24
25
26
27
28


                                   DECLARATION OF LISA CASTRO
                                                                                                 'I
